DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
Applicants' arguments, filed 06/21/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112—New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 12-15, 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite the phrase “wherein the amount of STPP is effective to increase the microrobustness of the oral care composition . . . relative to a control composition containing cetylpyridinium chloride and which does not contain any STPP”.  According to applicant support for the amendment can be found in the specification at “paragraph [0090], Table 3”; however Table 3 lists only a single value falling within the claimed range for STPP, i.e. 2.00%.  While the specification discloses an amount of 2.00%, claim 1 requires a range “from 0.05 weight to about 3 weight%” for STPP.
Since claim construction limits the effective amount of STPP to 2.00%, amounts outside 2.00%, e.g. 0.05 and about 3%, are unsupported regarding the wherein clause and therefore constitute new matter.  


Claim Rejections - 35 USC § 112--Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 12-15, 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite the phrase “wherein the amount of STPP is effective to increase the microrobustness of the oral care composition . . . relative to a control composition containing cetylpyridinium chloride and which does not contain any STPP”.  According to applicant support for the amendment can be found in the specification at “paragraph [0090], Table 3”; however Table 3 lists only a single value falling within the claimed range, i.e. 2.00%.  While the specification discloses an amount of 2.00%, claim 1 requires a range “from 0.05 weight to about 3 weight%” for STPP. It appears that the wherein clause limits the concentration of STPP to 2.00%.  With the recitation of the broad concentration range, i.e. “from 0.05 weight to about 3 weight%”, it is unclear which is controlling.  
Alternatively, it appears that the entire range of “from 0.05 weight to about 3 weight%” constitutes an effective amount of STPP; although, no data has been provided supporting the wherein clause outside of the 2.00% concentration provided by applicant’s examples.  
	Accordingly, the metes and bounds of claim 1 have not been delineated.
Claim Rejections - 35 USC § 103--Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, 12-15, 19-23 remain rejected under 35 U.S.C. 103 as being unpatentable over Zaidel et al., (US 2006/0045854) in view of Baig et al., (US 2011/0089073).  
Zaidel et al. teaches oral care compositions comprising a crossliked polymer peroxide, e.g. polyvinylpyrrolidone hydrogen peroxide complex and an orally acceptable carrier (Abstract).  “In particular, the present invention includes compositions and methods for whitening of teeth” (p. 1, para. [0001]).
The compositions are substantially anhydrous insofar as Zaidel et al. teaches, “The composition is preferably non-aqueous, i.e., does not contain appreciable amounts of chemically-unbound water in addition to water added consequent to the peroxide compound. Preferably, the composition comprises less than about 5% water in the carrier” (p. 6, para. [0062]).
The peroxide complex, e.g. Peroxydone XL-10 (cPVP-H2O2), is taught to have a concentration range “from about 0.1% to about 25%” (p. 3, para. [0026]), wherein the peroxide component is present at a level of “from about 1% to about 6% of the total composition weight” (p. 2, para. [0024]).
The compositions also comprise mixtures of “peroxide components” (p. 2, para. [0025]), where peroxide components include “peroxy acid salts such as persulfate” (persulfate is also peroxysulfate) (p. 4, para. [0038]). Peroxide compounds are taught to be present in a concentration “from about 0.1% to about 50%” (Id.).  According to Baig et al. “A common persulfate is potassium peroxymonosulfate (also known as MPS and the trade names Caroat and Oxone) (p. 13, para. [0095]), as per claim 2.
The compositions of Zaidel et al. also includes a hydrophobic base comprising hydrophobic “adhesion enhancing agents” such as “petrolatum, white petrolatum” (hydrocarbon) and “silicon polymers” (p. 5, para. [0055]).  Hydrophobic polymers and adhesion agents are taught to be present from “about 0.01% to about 75%” (p. 5, para. [0045]). Adhesion enhancing agents include “poly-N-vinyl-poly-2-pyrrolidone, preferably polyvinylpyrrolidone, cross-povidone, and cPVP” (p. 5, para. [0054]).  Silicone polymers “include the copolymer product of mixing a silanol terminated polydiorganosiloxane such as polydimethyl siloxane with a silanol-containing silicone resin whereby the silanol groups of the polydioganosiloxane undergo a condensation reaction with the silanol groups of the silicone resin” (p. 5, para. [0056]). The silicon polymers are applied in the form of a pressure sensitive adhesive, e.g. BIO-PSA, which is present in a concentration from “about 0.5% to about 99%” (Id.).  
The compositions of Zaidel also comprise tartar control agents, e.g. sodium tripolyphosphate” (STPP), where the concentration is “typically about 0.01% to about 50%” (p. 8, para. [0079]).  Here the prior art teaches an amount of STPP “effective to increase the microrobustness of the oral care composition . . . relative to a control composition containing cetylpyridinium chloride and which does not contain any STPP”, as per claim 1, insofar as the prior art allows for a concentration of 2.00% for STPP.
Surfactants and polyethylene thickeners (p. 6, paras. [0063-0064]), and cetylpyridinioum chloride (p. 8, para. [0082]), and fluoride, are not required for the compositions of Zaidel et al. Accordingly, it would have been obvious to exclude them.
The compositions further comprise polymers that provide the composition with a viscosity “in the range between about 10,000 cps to 600,000 cps”, and take the form of a gel (p. 4, para. [0043]) and applied to a “tooth surface for at least about 30 seconds, optionally at least 1 minute” (p. 10, para. [0098]), which obviates the claimed range of about 10 minutes to about 120 minutes.
Zaidel et al. teaches a specific embodiment comprising cPVP-H2O2 powder, hydrogen peroxide solution, 20% DC silicone fluid-350CST, 30% DC 8-7016 Fluid silicone fluid, Plastigel, sodium saccharin, mint flavor (Example 1, p. 10-11).
This embodiment is free of antimicrobial or preservative agents other than cPVP-H2O2, and hydrogen peroxide.
	Since the embodiment has from about 20-80% of a hydrophobic base, the composition possesses a Hershel-Bulkley rate index of less than 0.7.
Zaidel et al. is not anticipatory insofar as compositions having peroxysulfate and STPP are not disclosed as the preferred species; however its selection would have been obvious given its plain enumeration in the prior art.

Response to Arguments
No arguments were provided in applicant’s remarks. Applicant merely acknowledged the amendment and where support may be found for it in the instant specification.

Nonstatutory Obvious-type Double Patenting--Previous
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-9, 12-15, 19-23 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-10, 12-15, 19 of copending Application No. 16/104,977 (reference application) in view of Zaidel et al., (2006/0045854). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a composition comprising a pvp-hydrogen peroxide complex, a hydrophobic component (e.g. silicone polymer/ silicone adhesive), STPP. Zaidel et al. teaches compositions comprising a pvp-hydrogen peroxide complex, a hydrophobic component, and obviates the addition of peroxymonosulfate insofar as it teaches persulfate as additional whitening agent.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Gaffar et al. US 5,368,844 and Kenkare et al., US 4,154,706.  Gaffar et al. is pertinent for teaching “the use of PVP as a film forming antimicrobial composition when combined with hydrogen peroxide” (col. 1, lines 62-64).  Kenkare et al. is pertinent for teaching “there is preferably employed a preservative, which may be a small portion of hydrogen peroxide” (col. 5, lines 36-38)

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612